DETAILED ACTION
This is in reference to communication received 22 February 2022. Addition of claim 17 is acknowledged. Claims 1 – 17 are pending for examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claim 1, 4, 7, 10, 13 and 14 recites the limitation(s):
A method for playing content on a smart home appliance, implemented by circuits (for smart home appliance and server) for implementing functions. However, these limitation are confusing. Applicant has not positively claimed scope of claimed limitation. It would have been obvious to one of ordinary skill in the art that computing devices also comprise circuits for power distribution and power management. To expedite the prosecution, examiner reads circuits of smart home appliance a “smart home appliance processor” and circuits of server as “server processor”. Appropriate correction is requested.
Dependent claims 2 – 3, 5, 8 – 9, 11 – 12 and 15 - 17 inherit the deficiencies of parent claims they claim dependency from and are also rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 – 3, 7 – 9 and 13 and 15 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Matloubian US Publication 2017/0099988 in view of Ahmed et al. US Publication 2015/0026708.

Regarding claims 1, 7 and 13, Matloubian teaches system and method for playing content on a smart home appliance, implemented by circuits (implemented by processor on the home appliance) for implementing functions (Matloubian, Ovens are common appliance in households throughout the world. …. In this invention the window of the oven is replaced by a flat panel touch sensitive video display (or a tablet computer) [Matloubian, 0006], comprising:
one or more processors (Matloubian, tablet computer) [Matloubian, 0006]; and
a storage device configured to store one or more programs, that, when executed by the one or more processors [Matloubian, 0006], cause the one or more processors for:
acquiring user information (Matloubian, In the case of a tablet computer with an outward looking camera integrated with the oven, the camera can be used for scanning bar codes/QR code on a food package. In addition, based on the food package scanned, one can show advertisement at the bottom of the display superimposed on the image of the food in the oven) [Matloubian, 0010].
Matloubian does not explicitly teach sending the user information and the behavior information to a server. Ahmed teaches system and method for presence detection and advertising based on detected presence [Ahmed, abstract]. Ahmed teaches that system and method for monitoring and sending the monitored information to a server computer [Ahmed, Fig. 2B and associated disclosure]. Ahmed teaches when the user visits her friend, the friend's PDD 505b (Presence Detection Device) might first detect presence of the user, by querying and/or obtaining the identification information for the user's smart phone and/or tablet computer or the like, by capturing video, image, and/or voice data of the user, by infrared detection of a living person in the room, and/or by audio detection of a living person in the room, etc. The friend's PDD 505b might then identify the user using the user's device(s) identification information and/or the captured video, image, and/or voice data, or might send such presence information to control server 510 for identification and authentication analysis [Ahmed, 0203].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Matloubian by adopting teaching of Ahmed to implement a more flexible and robust advertising functionalities based on presence information of a user, and some such solutions can employ the powerful user devices already resident in many users' homes [Ahmed, 0010].
Matloubian in view of Ahmed teaches system and method further comprising:
acquiring user information, wherein the user information comprises a network address to which a client device being used by a user is linked, wherein the user information comprises a network address to which a client device being used by a user is linked (Ahmed, when the user visits her friend, the friend's PDD 505b might first detect presence of the user, by querying and/or obtaining the identification information for the user's smart phone and/or tablet computer or the like, by capturing video, image, and/or voice data of the user, by infrared detection of a living person in the room, and/or by audio detection of a living person in the room, etc. The friend's PDD 505b might then identify the user using the user's device(s) identification information and/or the captured video, image, and/or voice data, or might send such presence information to control server 510 for identification and authentication analysis [Ahmed, 0203];
acquiring user behavior information from the acquired network address, wherein the user behavior information comprises a content in which the user is interested, sites with higher click-through rates, and a search history (Ahmed, the user preference can include any types of parameters related to collecting presence information, using presence information, handling media content recommendations, handling advertisements, and/or serving content/information, which can be stored at the control server 110 [Ahmed, 0107], which might also include other user-specific information, such as the user's normal location(s), identifying information (such as MAC address, etc.) of other user devices owned by or associated with the user, lists of or links to content owned by the user [Ahmed, 0127], and the user's presence is detected and the user is identified (at block 305), the user's user profile is accessed (at block 310), (optionally) the demographic group(s) to which the user belongs may be determined ( at block 33 0 ), the at least one advertisement may be determined based at least in part on the user preferences and known patterns from the user profile and/or based at least in part on the determined demographic group ( at modified block 335), and the at least one advertisement may then be presented to the user ( at block 340) [Ahmed, 0163].
sending the user information (Ahmed, In some cases, the instructions for sending the collected presence information to the computer might comprise instructions for sending information pertaining to an identification of the user) [Ahmed, 0036] and the user behavior information (Ahmed, determination of advertisements to send to the display device might be based on, or might otherwise take into account, the user's Internet browsing history, the user's Internet browsing patterns, the user's Internet browser book marks/favorites, and/or the like) [Ahmed, 0058, Fig. 2B and associated disclosure] to a server implemented by circuits that stores a playing requirement, wherein the playing requirement comprises a playing content and a playing condition of the playing content (Ahmed, Based on the presence of the user and information about the user, advertisement content (which may be determined to be relevant to the user) may be sent to the display device  [Ahmed, 0058];
receiving a playing instruction of the playing content from the server implemented by circuits, wherein the playing instruction of the playing content is generated by the server in response to the user information and the user behavior information meeting the playing condition of the playing content (Ahmed, determination of advertisements to send to the display device might be based on, or might otherwise take into account, the user's Internet browsing history, the user's Internet browsing patterns, the user's Internet browser book marks/favorites, and/or the like) [Ahmed, 0058, Fig. 2B and associated disclosure]; and
playing the playing content in response to the playing instruction, the playing content comprises at least one of audio, video, picture and text (Matloubian, one can display other advertisements on a different part of the screen. Advertisements can include, but are not limited to, direct advertisements, internet links to product information, internet links to websites, coupons for discounts, or a button to send information or coupons to an email address, cell phone based application, or physical location through standard mail. The operator of the oven can have the option to add the advertised product to local or internet cloud-based shopping list/cart for purchase or delivery later, or order the product online directly from the oven) [Mayloubian, 0010].

Regarding claims 2 and 8, Matloubian in view of Ahmed system and method for acquiring user bioinformation, wherein the user bioinformation comprises facial and physical features of a user (Ahmed, inline cameras with cameras can determine not only that someone is in the room, but they can also determine who is in the room, using their sensors and facial recognition capability, or the like. This information allows for much more targeted type of advertising, because a particular user's profile and personal preferences can be used for advertising. For example, an adult male watching a football game can be shown a particular ad, while a female child watching the same show can be shown something entirely different) [Ahmed, 0016].

Regarding claims 3 and 9, Matloubian in view of Ahmed teaches system and method, wherein after playing the playing content in response to the playing instruction, the method further comprises:
recording a playing time of the playing content, information about a user who views the playing content and a time of viewing the playing content in real time, and sending the recorded information to the server (Ahmed, information regarding such presented media content may be monitored and sent to a server for analysis. The user(s) (and the user(s)'s reactions) may be monitored, and such monitored data may also be sent to the server for analysis) [Ahmed, 012].

Regarding claim 15, Matloubian in view of Ahmed teaches system and method, wherein acquiring the user bioinformation comprises acquiring the bioinformation via an artificial intelligence camera of a client device (Ahmed, inline cameras with cameras can determine not only that someone is in the room, but they can also determine who is in the room, using their sensors and facial recognition capability, or the like. This information allows for much more targeted type of advertising, because a particular user's profile and personal preferences can be used for advertising. For example, an adult male watching a football game can be shown a particular ad, while a female child watching the same show can be shown something entirely different) [Ahmed, 0016].

Regarding claims 16, Matloubian in view of Ahmed teaches system and method, wherein the method further comprises: determining the user’s age, gender, and height based on an analysis of the facial and physical features of the user, wherein the playing instruction of the playing content is generated by the server further in response to the bioinformation (Ahmed, inline cameras with cameras can determine not only that someone is in the room, but they can also determine who is in the room, using their sensors and facial recognition capability, or the like. This information allows for much more targeted type of advertising, because a particular user's profile and personal preferences can be used for advertising. For example, an adult male watching a football game can be shown a particular ad, while a female child watching the same show can be shown something entirely different) [Ahmed, 0016].


Claims 4, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Matloubian US Publication 2017/0099988 in view of Ahmed et al. US Publication 2015/0026708 and Ma et al. US Publication 2008/0004953.

Regarding claims 4, 10 and 14, Matloubian teaches system and method for playing content on a smart home appliance, implemented by circuits (implemented by processor on the home appliance) for implementing functions (Matloubian, Ovens are common appliance in households throughout the world. …. In this invention the window of the oven is replaced by a flat panel touch sensitive video display (or a tablet computer) [Matloubian, 0006], comprising:
one or more processors (Matloubian, tablet computer) [Matloubian, 0006]; and
a storage device configured to store one or more programs, that, when executed by the one or more processors [Matloubian, 0006], cause the one or more processors for:
acquiring user information (Matloubian, In the case of a tablet computer with an outward looking camera integrated with the oven, the camera can be used for scanning bar codes/QR code on a food package. In addition, based on the food package scanned, one can show advertisement at the bottom of the display superimposed on the image of the food in the oven) [Matloubian, 0010].
Matloubian does not explicitly teach sending the user information and the behavior information to a server. Ahmed teaches system and method for presence detection and advertising based on detected presence [Ahmed, abstract]. Ahmed teaches that system and method for monitoring and sending the monitored information to a server computer [Ahmed, Fig. 2B and associated disclosure]. Ahmed teaches when the user visits her friend, the friend's PDD 505b (Presence Detection Device) might first detect presence of the user, by querying and/or obtaining the identification information for the user's smart phone and/or tablet computer or the like, by capturing video, image, and/or voice data of the user, by infrared detection of a living person in the room, and/or by audio detection of a living person in the room, etc. The friend's PDD 505b might then identify the user using the user's device(s) identification information and/or the captured video, image, and/or voice data, or might send such presence information to control server 510 for identification and authentication analysis [Ahmed, 0203].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Matloubian by adopting teaching of Ahmed to implement a more flexible and robust advertising functionalities based on presence information of a user, and some such solutions can employ the powerful user devices already resident in many users' homes [Ahmed, 0010].
Matloubian in view of Ahmed teaches system and method further comprising:
sending the user information (Ahmed, In some cases, the instructions for sending the collected presence information to the computer might comprise instructions for sending information pertaining to an identification of the user) [Ahmed, 0036] and the user behavior information (Ahmed, determination of advertisements to send to the display device might be based on, or might otherwise take into account, the user's Internet browsing history, the user's Internet browsing patterns, the user's Internet browser book marks/favorites, and/or the like) [Ahmed, 0058, Fig. 2B and associated disclosure] to a server implemented by circuits that stores a playing requirement, wherein the playing requirement comprises a playing content and a playing condition of the playing content (Ahmed, media content server (150), advertisement server (135)) [Ahmed, Fig. 1 and associated disclosure];
receiving user information (Ahmed, In some cases, the instructions for sending the collected presence information to the computer might comprise instructions for sending information pertaining to an identification of the user) [Ahmed, 0036] and user behavior information (Ahmed, determination of advertisements to send to the display device might be based on, or might otherwise take into account, the user's Internet browsing history, the user's Internet browsing patterns, the user's Internet browser book marks/favorites, and/or the like) [Ahmed, 0058, Fig. 2B and associated disclosure] from a content playing apparatus, wherein the user information comprises a network address to which a client device being used by a user is linked, and the user behavior information is acquired from the network address to which the client device being used by the user is linked (Ahmed, when the user visits her friend, the friend's PDD 505b might first detect presence of the user, by querying and/or obtaining the identification information for the user's smart phone and/or tablet computer or the like, by capturing video, image, and/or voice data of the user, by infrared detection of a living person in the room, and/or by audio detection of a living person in the room, etc. The friend's PDD 505b might then identify the user using the user's device(s) identification information and/or the captured video, image, and/or voice data, or might send such presence information to control server 510 for identification and authentication analysis [Ahmed, 0203] and comprises a content in which the user is interested, sites with higher click-through rates, and a search history (Ahmed, determination of advertisements to send to the display device might be based on, or might otherwise take into account, the user's Internet browsing history, the user's Internet browsing patterns, the user's Internet browser book marks/favorites, and/or the like) [Ahmed, 0058, Fig. 2B and associated disclosure];
Matloubian in view of Ahmed does not explicitly teach setting of playing requirement comprising a playing content and a playing condition. However, Ma teaches system and method wherein sensors are used at each public display to gather characteristics of audiences, and also match advertising to target features of an audience in real time [Ma, 0006]. Ma further teaches that an advertisement distributor 628 provides the final advertising strategy according to a database of learned audience, time, and location correlations 648. In one implementation, a coverage selector 642 determines where and for how long to advertise, based in some cases on favorable display locations selected from the locations database 606.) [Ma, 0052]
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Matloubian in view of Ahmed by adopting teachings of Ma to improve target marketing by providing targeted advertisements to particular members of a household or particular segment of audience based on the targeting parameters set by the advertiser.
Matloubian in view of Ahmed and Ma teaches system and method further comprising:
setting a playing requirement comprising a playing content and a playing condition of the playing content (Ma, The advertisement distributor 628 provides the final advertising strategy according to a database of learned audience, time, and location correlations 648. In one implementation, a coverage selector 642 determines where and for how long to advertise, based in some cases on favorable display locations selected from the locations database 606.) [Ma, 0052];
generating a playing instruction of the playing content in response to the user information meeting the playing condition of the advertisement playing content (Ahmed, the user's presence is detected and the user is identified (at block 305), the user's user profile is accessed (at block 310), (optionally) the demographic group(s) to which the user belongs may be determined ( at block 33 0 ), the at least one advertisement may be determined based at least in part on the user preferences and known patterns from the user profile and/or based at least in part on the determined demographic group ( at modified block 335), and the at least one advertisement may then be presented to the user (at block 340) [Ahmed, 0163]; and
sending the playing instruction of the playing content to the advertisement content playing apparatus to play the playing content, the playing content comprises at least one of audio, video, picture and text (Ahmed, determination of advertisements to send to the display device might be based on, or might otherwise take into account, the user's Internet browsing history, the user's Internet browsing patterns, the user's Internet browser book marks/favorites, and/or the like) [Ahmed, 0058, Fig. 2B and associated disclosure].


Claims 5 – 6 and 11 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Matloubian US Publication 2017/0099988 in view of Ahmed et al. US Publication 2015/0026708, Ma et al. US Publication 2008/0004953 and Li et al. US Publication 2014/0156398.

Regarding claims 5 and 11, Matloubian in view of Ahmed and Ma does not explicitly recite classifying of playing content according to preset classification condition. However, Li teaches system and method for selecting one or more advertisements to present a consumer, based on a comparison of consumer characteristics identified from an image, with an advertisement database of advertising profiles [Li, 0010]. Li teaches system and method for categorizing (classifying) of playing content [Li, 0022]. Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Ma in view of Ahmed by adopting teachings of Li to improve the results of target advertising.
Matloubian in view of Ahmed, Ma and Li teaches system and method, wherein the setting an a playing requirement comprises:
classifying the playing content according to a preset classification condition; and setting the playing condition of the playing content according to a classification of the playing content, wherein the playing condition comprises a playing time period, a playing region, and target customer information (Li, The advertisement profiles may be provided by the content provider 16 (for example, across the network 36), and may include an advertisement identifier/classifier and/or advertisement demographical parameters. The advertisement identifier/classifier may be used to identify and/or classify a particular good or service into one or more predefined categories. For example, an advertisement identifier/classifier may be used to classify a particular advertisement into a broad category such as, but not limited to, as a "food/beverage," "home improvement," "clothing," "health/beauty," or the like. The advertisement identifier/classifier may also/alternatively be used to classify a particular advertisement into a narrower category such as, but not limited to, "beer advertisement," "jewelry advertisement," "holiday advertisement," ''woman's clothing advertisement," or the like) [Li, 0022].

Regarding claims 6 and 12, Matloubian in view of Ahmed, Ma and Li teaches system and method, wherein the generating an a playing instruction of the playing content in response to the user information meeting the playing condition of the playing content comprises:
determining whether the user information conforms with the target customer information (Li, The consumer identification recommendation module 62 may be configured to identity and/or rank one or more advertisements from the advertisement database 26 based on, at least in part, a comparison of advertisement profiles 32(1)-32(n) with an identified consumer profile. For example, the consumer identification recommendation module 62 may identify consumer preferences and/or habits based on previous viewing history and reactions thereto associated with the identified consumer profile 32 as discussed herein. Consumer preferences/habits may include, but are not limited to, how long a consumer watches a particular advertisement (i.e., program watching time), what types of advertisements the consumer watches, the day, day of the week, month, and/or time that a consumer watches an advertisement, and/or the consumer's facial expressions (smile, frown, excited, gaze, etc.), and the like.) [Li, 0045]; and
generating the playing instruction of the playing content according to the playing time period and the playing region, in response to the user information conforming with the target customer information (Ahmed, determine, with the server computer, at least one advertisement based at least in part of the monitored information send, with the computer, the determined at least one advertisement to the presence detection device) [Ahmed, Fig. 2B and associated disclosure].



Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Matloubian US Publication 2017/0099988 in view of Ahmed et al. US Publication 2015/0026708 and Dorsey published article “The Perils of Probe Requests”.

Regarding claims 17, Matloubian in view of Ahmed does not explicitly using WiFi probes. However, Dorsey teaches that WiFi devices owned by users are constantly broadcasting the name of every networks they have ever connected to. Dorsey recites Whenever your phone’s Wi-Fi is turned on, but not connected to a network, it openly broadcasts the SSIDs (network names) of all previously-associated networks in an attempt to connect to one of them. These small packets, called probe requests, are publicly viewable by anyone in the area running trivially simple sniffing software, and you’d be surprised how unique your list of networks are.
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Matloubian in view of Ahmed by adopting teachings of Dorsey to track and identify users in the vicinity, and use the collected data for target marketing.
Matloubian in view of Ahmed and Dorsey teaches system and method, wherein the network address is obtained via a wireless communication (WiFi) probe [(Dorsey, WiFi devices owned by users are constantly broadcasting the name of every networks they have ever connected to. Dorsey recites Whenever your phone’s Wi-Fi is turned on, but not connected to a network, it openly broadcasts the SSIDs (network names) of all previously-associated networks in an attempt to connect to one of them. These small packets, called probe requests, are publicly viewable by anyone in the area running trivially simple sniffing software, and you’d be surprised how unique your list of networks are) [Dorsey, page 1].



Response to Arguments
Applicant’s arguments with amended invention as currently claimed is eligible for patent under 35 USC 101 is acknowledged and considered.
Examiner reads circuits of server and smart home appliance as “server processor” and “smart home appliance processor”, rejection under 35 USC 101 has been removed.

Applicant's argument that amended invention as currently claimed is eligible for patent because cited references do not teach as amended invention as currently claimed is acknowledged and considered.
However, applicant’s amendments necessitated the redrafting of the response, it is deemed that the cited prior teaches the invention as currently claimed, and a new art was cited that teaches limitation(s) as claimed in newly added claim 17.



Conclusion

Applicant is required under 37 CRF ‘1.111 (c) to consider the references fully when responding to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        

May 12, 2022